18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 1 of 17
18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 2 of 17
18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 3 of 17
18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 4 of 17
18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 5 of 17
18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 6 of 17
18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 7 of 17
18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 8 of 17
18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 9 of 17
18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 10 of 17
18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 11 of 17
18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 12 of 17
18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 13 of 17
18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 14 of 17
18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 15 of 17
18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 16 of 17
18-55926-mlo   Doc 53   Filed 08/01/19   Entered 08/01/19 17:11:04   Page 17 of 17
